Citation Nr: 1127614	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability, including as secondary to service-connected residuals of left foot frostbite. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1950 to September 1952.  This matter is before the Board on appeal from a July 2008 rating decision of the Waco, Texas VARO.  At his request the Veteran was scheduled for a Travel Board hearing in May 2011; he withdrew the hearing request in an April 2011 statement.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

The Veteran claims that he has a left knee disability secondary to his service-connected residuals of left foot frostbite.  38 C.F.R. § 3.310 provides that any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disability will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor #3 above (indication that the claimed disability may be associated with service or [as here] with another service-connected disability), the United States Court of Appeals for Veterans Claims has stated that this element establishes a "low threshold" requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On May 2008 VA examination the diagnosis was mild left knee degenerative joint disease due to aging, attrition, and obesity.  The examiner opined (with no further explanation) that there was no medical basis for a claim of left knee condition (arthritis) as secondary to cold injury to the foot, and that there is nothing in the orthopedic literature to support such a claim.  Notably, the probative value of a medical opinion rests in part on the explanation of rationale for the opinion.

On August 2009 VA cold injury examination, the Veteran's gait was noted to be "mildly antalgic".  The diagnoses included residuals of cold injury to both feet as evidenced by pain, cold sensitivity, arthralgia, and impaired sensation.  There was X-ray evidence of arthritis in the right foot.  The Board notes that previous VA cold injury protocol examinations in January 2007 and December 2007 found gait to be normal and not antalgic, respectively.  Hence it would appear that the residuals of frostbite (or some other disability) have since resulted in gait impairment.
In a secondary service connection claim based on aggravation, the increase (if any) in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disease must be shown by medical evidence.  Because the May 2008 VA examiner did not adequately address whether the service-connected residuals of frostbite to the feet aggravated the Veteran's claimed left knee disability, another VA nexus examination is necessary.

Furthermore, it appears there may be pertinent private treatment records that remain outstanding.  The Veteran submitted a November 2007 left knee X-ray report that notes "several surgical clips along the medial margin of the lower thigh and upper calf".  These suggest that the Veteran has undergone left knee surgery.  A review of the claims file did not reveal any treatment records pertaining to the left knee surgery.  Any such records are pertinent (and perhaps critical) evidence in the matter of service connection for a left knee disability.  Accordingly, further development for the complete treatment records is necessary.  

The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and release) requested in connection with a claim for VA compensation benefits is not received within a year of the request the claim is to be considered abandoned.

Finally, the VA treatment records in evidence reflect treatment through October 2007 and then from April 2008 through August 2009.  Any outstanding VA treatment records for the periods between October 2007 and April 2008, or since August 2009, are constructively of record and should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should secure for the record copies of the complete updated (since October 2007) clinical records of any VA treatment the Veteran has received for his left knee from the Dallas VAMC.

2.  The RO should ask the Veteran to identify all medical providers from whom he has received treatment for the left knee, and in particular any (and all) records pertaining to any left knee/leg surgery. He should also submit authorizations for VA to secure the complete records from all private providers identified .  [If he does not respond to the RO's requests for the identifying information and releases, the claim must be further processed under 38 C.F.R. § 3.158(a).]  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of all treatment the Veteran identifies.  

3.  The RO should then arrange for an orthopedic examination of the Veteran to determine the etiology of his claimed left knee disability, and in particular whether or not it is related to (was caused or aggravated by) his [service-connected] disabilities of the feet.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:  

a)  Please identify (by medical diagnosis) each of the Veteran's left knee disability entities.

b)  As to each diagnosed disability entity of the left knee, what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that each disability was either (i) caused or (ii) aggravated by (increased in severity due to) a service-connected foot disability (residuals of frostbite)?  The discussion of rationale for the opinion should specifically address whether the Veteran's service-connected foot disabilities cause gait impairment that has caused or aggravated a left knee disability.   

c)  If the opinion is that a service connected disability did not cause, but aggravated, a diagnosed left knee disability, the examiner should also specify, so far as possible, the degree of additional disability (pathology/impairment) that resulted from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by service-connected disabilities and the level of severity existing after the aggravation occurred.  

The examiner must explain the rationale for all opinions.  

4.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

